Citation Nr: 0827585	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  02-19 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968, to include a tour of duty in the Republic of Korea from 
1967 to 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January 1999 and September 2002 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO), in Reno, Nevada, which denied the above 
claim.

In February 2004, the veteran testified before a Veterans Law 
Judge at the RO.  A transcript of the hearing has been 
associated with the veteran's claims file.  In August 2004, 
this case was remanded by the Board for additional 
development.

This matter was returned to the Board in December 2007, 
however, as the Veterans Law Judge that had conducted the 
February 2004 personal hearing was no longer with the Board, 
and as the veteran elected to be scheduled for another 
hearing, the case was remanded so that the requested hearing 
could be scheduled before a Veterans Law Judge who would be 
adjudicating the claim on appeal. 

In March 2008, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO.  A transcript of the hearing has been associated 
with the veteran's claims file.  The case is now returned to 
the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159 (2007).

The veteran has been diagnosed with PTSD.  The record does 
not, however, contain evidence supporting the veteran's 
claimed in-service stressor.  The veteran asserts that he was 
present during an incursion by North Korean forces along the 
demilitarized zone (DMZ) on August 28, 1967.  Based on a 
review of the evidence, the veteran appears to have been 
assigned on temporary duty from his unit, the 7th Military 
Police Company, 7th Infantry Division, to the USA Spt Gp JSA 
APO SF 96207 for the 180 days proceeding November 8, 1967.  
While this temporary assignment suggests that the veteran may 
have been in Seoul, Korea, at this time, in its August 2004 
Remand, the Board determined that it was possible that the 
Joint Security Area (JSA) may have temporarily assigned him 
to another station in proximity to the 76th Engineering 
Battalion near the DMZ, as the veteran contended.

Initially, the Board notes that in its August 2004 Remand, 
the RO was directed to contact the U.S. Armed Services Center 
for Research of Unit Records, currently known as the U.S. 
Army Joint Service Records Research Center (JSRRC), and 
request that the morning reports of the USA Spt Gp JSA APO SF 
96207 for the date of August 28, 1967 be searched in order to 
determine where and with what unit the veteran served on that 
date.  The RO was also directed to request that the JSRRC 
provide unit action and unit status reports for Company C 
76th Engineering Battalion covering the date of August 28, 
1967.  

A review of the veteran's claims file reveals that the RO 
submitted the request to the JSRRC as directed by the Board.  
In September 2006, the JSRRC replied that a search of the 
Company C 76th Engineering Battalion from August 1, 1967 to 
August 31, 1967, was made, but that no remarks were located 
regarding the veteran.  The JSRRC did not, however, address 
any search made with regard to the morning reports of the USA 
Spt Gp JSA APO SF 96207 for the date of August 28th and 29th 
of 1967.  As such, the case must again be remanded before the 
Board may properly proceed with appellate review.  In this 
regard, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that a remand by the Board 
confers, as a matter of law, the right to compliance with the 
remand orders.  The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, a letter from the National Archives and Records 
Administration (NARA) to the veteran dated in November 2002 
shows that records of the Records of the U.S. Army 
Operational, Tactical, and Support Organizations (World War 
II and Thereafter) (Record Group 338) were searched, but that 
records of the 7th Infantry Battalion for 1967-1968 could not 
be located.  The letter from NARA also indicated that OPREP-5 
Messages (Weekly) Korea, from the U.S. Commander, which 
describe the activities and actions in the DMZ were located.  
The veteran was informed that this evidence contained 278 
pages and that in order to obtain copies of these documents, 
he would have to submit payment for copies to the National 
Archives Trust Fund Board.  In letters dated in December 2002 
and March 2003, the veteran's representative notified the RO 
of this evidence and requested that it be obtained as the 
veteran could not afford copying costs.  This was reiterated 
in a letter from the veteran's representative to the RO dated 
in March 2008.  A review of the veteran's claims file reveals 
that this evidence does not appear to have been obtained by 
the RO.  Under 38 U.S.C.A § 5103A(c)(3), VA is required to 
obtain relevant records held by any Federal department or 
agency that the claimant adequately identifies and authorizes 
the Secretary to obtain.  As such, on remand, the 278 pages 
of OPREP-5 Messages (Weekly) Korea, from the U.S. Commander, 
which describe the activities and actions in the DMZ should 
be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the JSRRC and 
request that they search the morning 
reports of the USA Spt Gp JSA APO SF 96207 
for the date of August 28th and 29th of 1967 
in order to determine where and with what 
unit the veteran served on that date.  A 
negative response should be provided if 
the requested determination cannot be 
made, and should be associated with the 
veteran's claims file.  

2.  The RO/AMC shall contact the NARA and 
request a copy of the 278 pages of 
evidence referenced in its November 2002 
letter to the veteran consisting of the 
OPREP-5 Messages (Weekly) Korea, from the 
U.S. Commander, which describe the 
activities and actions in the DMZ.

3.  The RO/AMC shall review the veteran's 
claims file and ensure that the foregoing 
development actions have been conducted 
and completed in full.  Specific attention 
is directed to the requested evidence, 
ensuring that it is complete and in full 
compliance with the above directives.  If 
the appeal is returned to Board without 
compliance of the remand directives by the 
RO/AMC, or the RO otherwise having 
jurisdiction of the claims folder, another 
remand will likely result.  See Stegall, 
11 Vet. App. at 271.

4.  The RO/AMC should readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a Supplemental Statement of the 
Case and afforded an appropriate period of 
time within which to respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




